Citation Nr: 1103504	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  07-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to February 
1955.  He died in August 2001.  The appellant is the Veteran's 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 decision rendered by the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA).  
 

FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was 
not in effect for any disability.  

2.  The Veteran died in August 2001.  The Certificate of Death 
lists the primary cause of death as myocardial infarction due to 
or as a consequence of atherosclerotic cardiovascular disease.  
Lung cancer was another condition contributing to death but not 
resulting in the underlying cause.  

3.  Although the Veteran served at a facility which tested 
chemicals, his exposure to chemicals or other agents has not been 
verified, nor is there any probative evidence suggesting that his 
death was related to the circumstances of such service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. § 1310, 1131 
(West 2002); 38 C.F.R. § 3.300, 3.303, 3.309, 3.311, 3.312 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or "immediately after," VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev.'d on other 
grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (2009), the Court 
held that when VA receives a detailed claim for death and 
indemnity compensation (DIC) under 38 U.S.C. § 1310, it must 
provide a detailed notice to the claimant.  Specifically, the 
Court held that, under section 38 U.S.C. § 5103(a), the notice 
must include the following elements:

A statement of the conditions, if any, for which a veteran 
was service connected at the time of death;

An explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and

An explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service connected.

The record reflects that the RO provided the appellant with the 
notice required under the VCAA and under Hupp v. Nicholson, 21 
Vet. App. 342 (2007), by letters dated in January and May 2006, 
prior to the initial adjudication of the claim.  At the time of 
the Veteran's death, service connection was not in effect for any 
disability.  In the letters, the appellant was advised of the 
criteria for service connection for the cause of the Veteran's 
death as well as provided information as to the assistance VA 
would provide in helping her secure evidence in support of the 
claim.  

The Board also concludes VA's duty to assist has been satisfied.  
Here, the Veteran's service treatment records and service 
personnel records are not of record and are presumed destroyed in 
a fire that took place at the National Personnel Records Center 
in 1973.  The appellant was notified of this fact in a July 2006 
letter and advised of alternate sources of evidence that she 
could submit in support of her claim.  Despite such, VA assisted 
the appellant in obtaining relevant VA and private medical 
treatment records.  In addition, VA sought confirmation from the 
Department of Defense as to any documented mustard gas exposure.  
In addition, VA sought information from the Department of the 
Army as to any documented exposure to ionizing radiation.  

The Board acknowledges VA has not obtained a medical opinion with 
respect to the appellant's cause-of-death claim.  In DeLaRosa v. 
Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), however, the Federal 
Circuit Court held that 38 U.S.C. § 5103A(a) does not always 
require the Secretary of VA to assist a claimant in obtaining a 
medical opinion or examination for a claim based on the cause of 
Veteran's death, but it does require VA to assist a claimant in 
obtaining such whenever it is necessary to substantiate the 
claim.  The Federal Circuit Court added that there was no duty to 
provide a VA opinion for a cause of death claim under 38 U.S.C.A. 
§ 5103A(d) since this provision is explicitly limited to claims 
for disability compensation (service connection), which is 
defined as a monthly payment made by VA to a veteran, and 
therefore does not pertain to this type of claim.  Id.  
Nevertheless, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 
2008)(holding that in the context of a DIC claim, VA must also 
consider that 38 U.S.C. § 5103A(a) only excuses VA from making 
reasonable efforts to provide an examination when no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim).  In the present case, the Board finds 
that the competent medical evidence of record is sufficient to 
decide the claim, and that no reasonable possibility exists that 
a VA opinion would aid in substantiating the claim as the 
evidence shows that the Veteran's heart condition or lung 
condition were not of a service origin.  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claim were insignificant and 
nonprejudicial to the appellant.

The appellant has been accorded many opportunities to present 
evidence and argument in support of her claim.  See 38 C.F.R. § 
3.103 (2010).  She has retained the services of a representative 
and has been provided numerous opportunities to present evidence 
or argument in support of her claim.  

II.  Analysis

The Veteran's surviving spouse alleges that the Veteran was 
exposed to various chemicals during service and such led to the 
development of lung cancer that contributed to the cause of his 
death.  

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312(a) (2010).  In order to constitute the principal 
cause of death the service-connected disability must be one of 
the immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In order 
to be a contributory cause of death, it must be shown that there 
were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to the 
cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty, but no compensation shall be paid if 
the disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).  

In addition, if a Veteran was exposed in service to ionizing 
radiation and, after service, developed one of the specifically 
enumerated diseases, including lung cancer, within a period 
specified for each by law, then his claim is referred to the 
Under Secretary for Benefits who must determine, based on the 
extent of the exposure, whether there is a reasonable possibility 
that the disease was incurred in-service.  38 C.F.R. § 3.311 
(2010).  See also 38 C.F.R. § 3.309 (2010) (pertaining to 
diseases associated with radiation-risk activities.)   

The Board has carefully reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
claim.  Here, the Veteran died due to myocardial infarction due 
to or as a consequence of atherosclerotic cardiovascular disease.  
A disability contributing to his death was residuals of lung 
cancer.  The best and only evidence addressing the cause of death 
comes from the Certificate of Death.  Service connection was not 
in effect for any disability nor did the Veteran have any claim 
for VA benefits pending at the time of his death.   

The Veteran's DD-214 reflects two years of active duty service 
with his most significant duty assignment as a Smoke Generator 
Operator with Company A, 2nd Chemical Weapons Battalion, at 
Dugway Proving Ground, in Dugway, Utah.  The appellant submitted 
photographs of the Veteran stationed at Dugway.  While the 
Veteran's service at Dugway is well documented, the extent of 
exposure to chemicals, ionizing radiation, or mustard gas, if 
any, is not set forth in official records.  The Board is 
sympathetic to the fact that the service records were lost at no 
fault of the appellant.  However, additional efforts undertaken 
to verify exposure to chemicals, ionizing radiation, or mustard 
gas have not yielded any evidence in favor of the claim.  For 
instance, a request through the Department of Defense did not 
reveal evidence of exposure to mustard gas.  Similarly, a request 
to the National Personnel Records Center did not yield any 
personnel records that could verify exposure to chemicals.  
Finally, VA received a negative response from the Department of 
Army Dosimetry Center when it researched its files for records of 
exposure to ionizing radiation.  In sum, while the Veteran's 
presence at a facility that utilized chemicals is conceded, the 
Board finds that the evidence does not establish exposure to 
chemicals, gases, and ionizing radiation as alleged.  38 C.F.R. 
§ 3.309, 3.311.  

Moreover, even assuming the Veteran was exposed to these agents 
as alleged by the appellant, the evidence does not support the 
claim that they caused a heart or lung condition.  Rather, the 
available VA and private medical records document that lung 
cancer was not diagnosed until March 2000, some 46 years 
following discharge from active duty service.  Moreover, while 
the records show treatment for hypertension, they do not show 
that he had a long-standing heart disability or include other 
medical evidence linking a heart or lung disability to the 
Veteran's active duty service.  As to the lung disability, to 
include lung cancer and chronic obstructive pulmonary disease, 
the records state that the Veteran had a history of smoking.  
There is no competent evidence indication that these lung 
disabilities are related to the Veteran's active military 
service.

While the Board has considered the appellant's statements to the 
effect that there exists a relationship between lung cancer and 
his death, she has not offered anything other than bare 
conclusions to support her contention.  For example, she has not 
provided evidence regarding any symptoms of a lung or heart 
condition she observed or how those symptoms related to his 
death.  Even had she done so, there are limits to her ability to 
relate her late husband's fatal heart condition to his death.  In 
many cases, such as this one, a layperson is not competent to 
establish a medical diagnosis or show a medical etiology merely 
by her own assertions when such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (2010) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Thus, even if she is considered competent to 
offer an opinion as to whether the Veteran's service-connected 
disability ultimately factored into his death, the weight of the 
evidence is against the claim.  

For these foregoing reasons, the claim for service connection for 
the cause of the Veteran's death must be denied.  In making this 
determination, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable. 




ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


